MR. COMMISSIONER BENNETT
prepared the opinion for the court.
With the exception of the question as to whether or not a transfer of the stock involved in this action was procured by respondent’s testator by false and fraudulent representations, this case is controlled by the decision in Wood v. Robbins, ante, p. 409, 215 Pac. 1101.
As to the question of false and fraudulent representations, while the testimony is slightly different from the controlling case, we are of the same opinion as was therein expressed, namely, that the evidence does not preponderate against the finding that there was no fraud or false representation used by respondent’s testator.
Upon the authority • of Wood v. Robbins, supra, we recommend that the judgment be affirmed.
Per Curiam: For the reasons given in the foregoing opinion, the judgment appealed from is affirmed.

Affirmed.